UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------- X
                                                                   :
 ROBERT G. LOPEZ,                                                  :
                                                                   :               12/18/2019
                                            Plaintiff,             :
                                                                   :
                            -against-                              :   19 Civ. 7631 (LGS)
                                                                   :
 INFINITY 1, INC., ET AL.,                                         :         ORDER
                                                                   :
                                            Defendants.            :
 ----------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, an initial pretrial conference was held on December 17, 2019. It is hereby

        ORDERED that, as discussed at the conference, Plaintiff shall file the Third Amended

Complaint (“TAC”) by January 3, 2020. The TAC shall not include: (1) Defendant Barneys New

York, Inc. which has filed for bankruptcy or (2) retailer or distributor defendants. It is further

        ORDERED that Defendant Puma North America, Inc.’s Motion to Dismiss is due January 8,

2020, and will be construed as applying to the TAC. Plaintiff’s opposition is due January 22, 2020.

Defendant Puma’s reply is due January 29, 2020. Discovery as to Defendant Puma is stayed pending

resolution of the motion to dismiss. It is further

        ORDERED that, if Defendant Infinity 1, Inc. wishes to move to dismiss the TAC, it shall file a

pre-motion letter with a proposed briefing schedule, preferably agreed on with Plaintiff, 21 days after

the filing date of the TAC. Defendant Infinity 1 may request a discovery stay in the same letter.

        A discovery schedule will follow separately. The Clerk of Court is respectfully directed to mail

a copy of this Order to Plaintiff. Defendants’ counsel is also respectfully directed to e-mail a copy of

this Order to Plaintiff.

Dated: December 16, 2019
       New York, New York
